Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This is the initial office action that has been issued in response to patent application, 17/133,193, filed on 12/23/2020. Claims 1-20 are currently pending and have been considered below. Claims 1, 8 and 15 are independent claims. 

Priority
3. 	The application is a section 371 national stage application of International Application No. India 202041027789 filed on 06/30/2020
Drawings
4. 	The drawings file on 12/23/2020 are accepted by the examiner. 

Information Disclosure Statement
5. 	The information disclosure statements (IDS’s) submitted on 12/23/2020 and 08/10/2021 are in compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement. 



Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claim 1, recites the limitation “a secure connection with the bootstrap device” in lines 4, 5, 10, and 13. Claim 2, recites the limitation “the error message is received from the bootstrap” in line 3.
	There is insufficient antecedent basis for the limitations in the claims.

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Friel (US Patent Publication No. 20200204538 A1) in view of Konda (US Patent Publication No. 10791118 B2).

10. 	Regarding Claim 1, Friel discloses, A method, comprising: 
establishing, by the primary routing module, a secure connection with the bootstrap device (Friel [0003], a network environment in which zero-touch (ZT) bootstrapping of endpoints for a cloud-based service. [0088], the endpoint attempts to complete ZT bootstrap by initiating a TLS connection); 
providing, by the primary routing module and to the bootstrap device via the secure connection, a redundant routing module identifier associated with the redundant routing module (Friel, [0101], the endpoint attempts to complete ZT bootstrap by initiating a TLS connection. The endpoint includes a network-TLS-connection-assertion, i.e., the endpoint includes the identity cert of Call Control that it received in the TLS connection to Call Control.); 
Friel does not explicitly disclose the following limitations that Konda teaches:
receiving, by a primary routing module, a redundant identifier certificate associated with a redundant routing module(Konda, Col. 4, lines 62-65, In an example, the network element receives identification information from the router. The identification information is used to associate a certificate with the router and the certificate. Col. 19, lines 9-12, to establish a connection with a router, obtain identification for the router, communicate the identification of the router to a network element, receive a hash of at least a portion of a certificate for the router); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the routing module of the certificate associated with the module to enhance security features.
and selectively: 
receiving, by the primary routing module and from the bootstrap device via the secure connection, an error message indicating that the redundant routing module is unauthorized; 
or 
receiving, by the primary routing module and from the bootstrap device via the secure connection, a signed certificate chain associated with a network device that includes the redundant routing module, verifying, by the primary routing module, the signed certificate chain, and verifying, by the primary routing module, the redundant identifier certificate, associated with the redundant routing module, based on verifying the signed certificate chain (Konda, Col. 6, lines 17-29, The authentication engine can convey the cryptographic material required to authenticate the network services to the user equipment. On the user equipment, a UE engine (e.g., UE engine 116) can associate the cryptographic material with the attached network to restrict the scope of the cryptographic material. In case of a wall-garden or open network that does not have a security engine associated with the router, certificate signatures of network services are crowdsourced by a plurality of UE engines and after building a consensus, the certificate signatures are conveyed by the authentication engine to the user equipment and pinned on the user equipment to authenticate the network services from the router that does not have a security engine.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include signing the certificate, a secure connection from the bootstrap within the network and routing the module and identifier to enhance security features. 

11. 	Regarding Claim 2, Friel and Konda discloses, the method of claim 1, further comprising: preventing the redundant routing module from being provisioned with bootstrap information when the error message is received from the bootstrap device (Friel, [0011], The embodiments are referred to as “zero-touch (ZT) bootstrapping of endpoints leveraging network Transport Layer Security (TLS) connection assertions.” The embodiments are “zero-touch” because they automatically bootstrap the endpoints without administrative pre-provisioning of the endpoints.).  

12. 	Regarding Claim 3, Friel and Konda discloses, the method of claim 1, further comprising: sending, after verifying the redundant identifier certificate, bootstrap information to the redundant routing module(Friel, [0101], the endpoint attempts to complete ZT bootstrap by initiating a TLS connection at the application layer using ATLS against Teams. The endpoint includes a network-TLS-connection-assertion, i.e., the endpoint includes the identity cert).  

13. 	Regarding Claim 4, Friel and Konda disclsoes, the method of claim 1, wherein the primary routing module and the redundant routing module are included in a single network device(Friel, [0010], the local network and configured to connect with and register the endpoint devices in the local network for communications on behalf of the organization, an identity of an endpoint among the endpoints, wherein the identity was acquired by the local domain service when the endpoint registered with the local domain service).  

14. 	Regarding Claim 5, Friel and Konda disclose, the method of claim 1, wherein the primary routing module is associated with a first network device and the redundant routing module is associated with a second network device different than the first network device (Friel, [0073], Registrar domain, which would prevent a rogue organization from provisioning the Registrar domain of a trusted organization. This prevents an endpoint on a different local network from onboarding to a given organization, or an endpoint on the local network (e.g., local network 102) onboarding against a different organization.).  

15. 	Regarding Claim 6, Friel and Konda disclose, the method of claim 1, wherein the signed certificate chain includes a signed trust anchor certificate chain(Konda, Col. 3, lines 20-25, Router 104 can register with network element 106 or cloud services 108 and become a trusted router by using a certificate issued by the manufacturer, shared-credentials (e.g. license key) stored in memory 114, HTTP-based authentication, or some other means that can be used to allow router 104 to become a trusted router.).  

16. 	Regarding Claim 7, Friel and Knoda disclose, the method of claim 1, wherein verifying the signed certificate chain comprises: verifying a signature of the network device included in the signed certificate chain (Friel, [0167], Once the configuration is deciphered, the configuration data must be validated via approaches such as magic number detection, digital signature, etc.).  

17. 	Regarding Claim 8, Friel discloses, a network device, comprising: 
one or more memories (Friel, [0115], memory 756); 31PATENT Docket No. 0023-1065 
establish a secure connection with a bootstrap device (Friel [0003], a network environment in which zero-touch (ZT) bootstrapping of endpoints for a cloud-based service. [0088], the endpoint attempts to complete ZT bootstrap by initiating a TLS connection); provide, to the bootstrap device via the secure connection, a redundant routing module identifier associated with the redundant routing module (Friel, [0101], the endpoint attempts to complete ZT bootstrap by initiating a TLS connection. The endpoint includes a network-TLS-connection-assertion, i.e., the endpoint includes the identity cert of Call Control that it received in the TLS connection to Call Control.);  
Friel does not explicitly disclose the following limitations that Konda teaches:
and one or more processors to: receive a redundant identifier certificate associated with a redundant routing module (Konda, Col. 4, lines 62-65, In an example, the network element receives identification information from the router. The identification information is used to associate a certificate with the router and the certificate. Col. 19, lines 9-12, to establish a connection with a router, obtain identification for the router, communicate the identification of the router to a network element, receive a hash of at least a portion of a certificate for the router);
and selectively: receive, from the bootstrap device via the secure connection, an error message indicating that the redundant routing module is unauthorized; 
or receive, from the bootstrap device via the secure connection, a signed certificate chain associated with the redundant routing module, verify the signed certificate chain, and verify the redundant identifier certificate, associated with the redundant routing module, based on verifying the signed certificate chain (Konda, Col. 6, lines 17-29, The authentication engine can convey the cryptographic material required to authenticate the network services to the user equipment. On the user equipment, a UE engine (e.g., UE engine 116) can associate the cryptographic material with the attached network to restrict the scope of the cryptographic material. In case of a wall-garden or open network that does not have a security engine associated with the router, certificate signatures of network services are crowdsourced by a plurality of UE engines and after building a consensus, the certificate signatures are conveyed by the authentication engine to the user equipment and pinned on the user equipment to authenticate the network services from the router that does not have a security engine.).  

18. 	Regarding Claim 9, Friel and Konda disclose, the network device of claim 8, wherein the secure connection is a secure sockets layer connection (Friel, [0115], Network interface unit 705 may include an Ethernet card (or multiple such devices) including one or more network ports to connect with and communicate over wired Ethernet links).  

19. 	Regarding Claim 10, Friel and Konda disclose, the network device of claim 8, wherein the network device and the redundant routing module are included in a virtual chassis that includes the network device and another network device, wherein the other network device performs functions of the redundant routing module(Friel, [0034],  Local network 102 includes a local domain service (LDS) 110, an authorized LDS (ALDS) 112 connected to the LDS, and endpoints (EPs) 120(1)-120(N) (collectively referred to as endpoints 120) configured to connect wirelessly or over a wired connection to the LDS. LDS 110, ALDS 112, and endpoints 120 may communicate with cloud service 104 over network 106 through a router or switch, e.g., a gateway router, not shown.).  

20. 	Regarding Claim 11, Friel and Konda disclose, the network device of claim 8, 
	Friel does not explicitly discloses the following limitations that Konda teaches:
wherein the one or more processors are further to: determine, after verifying the redundant identifier certificate, that the network device is nonoperational (Konda, Col. 17, lines 57-62, Some of these operations may be deleted or removed where appropriate, or these operations may be modified or changed considerably without departing from the scope of the present disclosure. In addition, a number of these operations have been described as being executed concurrently with, or in parallel to, one or more additional operations.); 
and 32PATENT Docket No. 0023-1065cause the redundant routing module to perform functions of the network device until the network device becomes operational (Konda, Col. 14, lines 48-52,FIG. 8 is an example flowchart illustrating possible operations of a flow 800 that may be associated with device paring in a local network, in accordance with an embodiment. In an embodiment, one or more operations of flow 800 may be performed by one or more of UE engine 116, router security engine 118, and/or authentication engine 120.).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the certificate of the network when the device becomes operational to enhance security features.

21. 	Regarding Claim 12, Friel and Konda disclose, the network device of claim 8, wherein the redundant routing module is associated with a line card of the network device (Friel, [0115], Ethernet card (or multiple such devices) including one or more network ports to connect with and communicate over wired Ethernet links and/or a wireless communication card including a wireless transceiver and an antenna to communicate over wireless links).  

22. 	Regarding Claim 13, Friel and Konda disclose, the network device of claim 8, wherein the redundant identifier certificate is issued by one of a plurality of certificate authorities (Friel, [0035], Endpoints 120 are typically configured with respective certificates issued to the endpoints by a certificate authority (CA) 122 authorized/trusted by the organization).  

23. 	Regarding Claim 14, Friel and Konda disclose, the network device of claim 8, wherein the one or more processors, when verifying the signed certificate chain, are to: verify the signed certificate chain via an owner certificate and an ownership voucher mechanism (Friel, [0077], the endpoint does not discover any location information in via CDP/LLDP, and simply sends a BRSKI VoucherRequest to the Registrar. At 300[10], the Registrar has a backend integration with a suitable location service).  

24. 	Regarding Claim 15, Friel discloses, a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a first network device and a second network device that form a virtual chassis, cause the one or more processors to (Friel, [0120], non-transitory computer readable storage media encoded with instructions are provided. The instructions, when executed by one or more processors, cause the one or more processors to perform operations including: at an authorized local domain service deployed in a local network and authorized to provision endpoint devices): 
establish a secure connection with a bootstrap device; provide, to the bootstrap device via the secure connection, a redundant routing 33PATENT Docket No. 0023-1065 module identifier associated with the second network device (Friel [0003], a network environment in which zero-touch (ZT) bootstrapping of endpoints for a cloud-based service. [0088], the endpoint attempts to complete ZT bootstrap by initiating a TLS connection);
Friel does not explicitly discloses the following limitations that Konda teaches:
receive a redundant identifier certificate associated with the second network device (Konda, Col. 4, lines 62-65, In an example, the network element receives identification information from the router. The identification information is used to associate a certificate with the router and the certificate. Col. 19, lines 9-12, to establish a connection with a router, obtain identification for the router, communicate the identification of the router to a network element, receive a hash of at least a portion of a certificate for the router); 
and selectively: receive, from the bootstrap device via the secure connection, an error message indicating that the second network device is unauthorized; 
or receive, from the bootstrap device via the secure connection, a signed certificate chain associated with the second network device, verify the signed certificate chain, and verify the redundant identifier certificate, associated with the second network device, based on verifying the signed certificate chain (Konda, Col. 6, lines 17-29, The authentication engine can convey the cryptographic material required to authenticate the network services to the user equipment. On the user equipment, a UE engine (e.g., UE engine 116) can associate the cryptographic material with the attached network to restrict the scope of the cryptographic material. In case of a wall-garden or open network that does not have a security engine associated with the router, certificate signatures of network services are crowdsourced by a plurality of UE engines and after building a consensus, the certificate signatures are conveyed by the authentication engine to the user equipment and pinned on the user equipment to authenticate the network services from the router that does not have a security engine.).  
  
25. 	Regarding Claim 16, Friel and Konda disclose, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: prevent the second network device from being provisioned with bootstrap information when the error message is received from the bootstrap device (Friel, [0011], The embodiments are referred to as “zero-touch (ZT) bootstrapping of endpoints leveraging network Transport Layer Security (TLS) connection assertions.” The embodiments are “zero-touch” because they automatically bootstrap the endpoints without administrative pre-provisioning of the endpoints.).  
  
26. 	Regarding Claim 17, Friel and Konda disclose, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive, by the first network device and from the bootstrap device, bootstrap information when the signed certificate chain is received (Friel, [0073], Registrar domain, which would prevent a rogue organization from provisioning the Registrar domain of a trusted organization. This prevents an endpoint on a different local network from onboarding to a given organization, or an endpoint on the local network (e.g., local network 102) onboarding against a different organization.).  
  
27. 	Regarding Claim 18, Friel and Konda disclose, the non-transitory computer-readable medium of claim 15, 
	Friel does not explicitly discloses the following limitations that Konda teaches:
wherein the signed certificate chain includes a signed trust anchor certificate chain (Konda, Col. 3, lines 20-25, Router 104 can register with network element 106 or cloud services 108 and become a trusted router by using a certificate issued by the manufacturer, shared-credentials (e.g. license key) stored in memory 114, HTTP-based authentication, or some other means that can be used to allow router 104 to become a trusted router.).  

28. 	Regarding Claim 19, Friel and Konda discloses, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to verify the signed certificate chain, cause the one or more processors to: verify a signature of the second network device included in the signed certificate chain (Friel, [0167], Once the configuration is deciphered, the configuration data must be validated via approaches such as magic number detection, digital signature, etc.).  

29. 	Regarding Claim 20, Friel and Konda discloses, the non-transitory computer-readable medium of claim 15, 
	Friel does not explicitly discloses the following limitations that Konda teaches:
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine, after verifying the redundant identifier certificate, that the first network device is nonoperational (Konda, Col. 17, lines 57-62, Some of these operations may be deleted or removed where appropriate, or these operations may be modified or changed considerably without departing from the scope of the present disclosure. In addition, a number of these operations have been described as being executed concurrently with, or in parallel to, one or more additional operations.); 
and cause the second network device to perform functions of the first network device until the first network device becomes operational(Konda, Col. 14, lines 48-52,FIG. 8 is an example flowchart illustrating possible operations of a flow 800 that may be associated with device paring in a local network, in accordance with an embodiment. In an embodiment, one or more operations of flow 800 may be performed by one or more of UE engine 116, router security engine 118, and/or authentication engine 120.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the certificate of the network when the device becomes operational to enhance security features.




Conclusion
30.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433